Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to SCHEDULE 14D-9 (RULE 14d-101) SOLICITATION/RECOMMENDATION STATEMENT UNDER SECTION 14(d)(4) OF THE SECURITIES EXCHANGE ACT OF 1934 Superior Essex Inc. (Name of Subject Company) Superior Essex Inc. (Names of Person(s) Filing Statement) Common Stock, Par Value $0.01 Per Share (Title of Class of Securities) 86815V105 (CUSIP Number of Class of Securities) Barbara L. Blackford Executive Vice President, General Counsel and Secretary 150 Interstate North Parkway Atlanta, Georgia 30339 (770) 657-6000 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Person(s) Filing Statement) WITH COPIES TO: Richard D. Katcher Eric S. Robinson Wachtell, Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 (212) 403-1000 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. This Amendment No. 2 to the Schedule 14D-9 (this  Amendment ), filed with the Securities and Exchange Commission (the 
